DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shima (US 2017 / 0221435).


As pertaining to Claim 1, Shima discloses (see Fig. 2 and Fig. 3) a pixel circuit (see (PX, SPR) in Fig. 2; and see Page 2, Para. [0031]-[0032]), comprising:
at least one light emitting circuit (see Fig. 3), one of the at least one light emitting circuit (again, see Fig. 3) comprising,
an input sub-circuit (12), configured to transmit a signal at a data voltage terminal (see (S)) to a latch sub-circuit (10);
the latch sub-circuit (10), configured to generate a control signal (i.e., a gate control signal; see (Q1, Q2)) in accordance with the signal at the data voltage terminal (again, see (S)) and store the control signal (i.e., the gate control signal); and
an output sub-circuit (11), configured to transmit one of a signal at a first voltage terminal (see (xFRP)) and a signal at a second voltage terminal (see (FRP)) to a light emitting unit (see (LC); also see Page 1, Para. [0021]) under control of the control signal (i.e., the gate control signal; see (Q1, Q2); and see Page 2 through Page 3, Para. [0038]-[0046]).

As pertaining to Claim 2, Shima discloses (see Fig. 2 and Fig. 3) that the input sub-circuit (12) is coupled to the data voltage terminal (see (S)) and the latch sub-circuit (10) respectively, and the output sub-circuit (11) is coupled to the input sub-circuit (12), the latch sub-circuit (10), the at least one light emitting unit (see (LC) and Page 1, 

As pertaining to Claim 3, Shima discloses (see Fig. 2 and Fig. 3) that the input sub-circuit (12) comprises a first transistor (Q7), and
wherein a gate of the first transistor (Q7) is coupled to a scan signal terminal (GD), a first electrode of the first transistor (Q7) is coupled to the data voltage terminal (see (S)), and a second electrode of the first transistor (Q7) is coupled to the latch sub-circuit (10; again, see Page 2 through Page 3, Para. [0038]-[0046]).

As pertaining to Claim 4, Shima discloses (see Fig. 2 and Fig. 3) that the latch sub-circuit (10) comprises a second transistor (Q5), a third transistor (Q6), a fourth transistor (Q3), and a fifth transistor (Q5),
wherein a gate of the second transistor (Q5) is coupled to a first node (see the node at the gate of (Q5) in Fig. 3), a first electrode (i.e., an upper electrode) of the second transistor (Q5) is coupled to the first voltage terminal (see (xFRP) and note that (Q5) is coupled to (xFRP) at least via (Q3, Q1); alternatively, note that (VRAM) and (xFRP) are both high VDD voltages), and a second electrode (i.e., a lower electrode) of the second transistor (Q5) is coupled to a second node (see the node at the gate of (Q3) in Fig. 3),
a gate of the third transistor (Q6) is coupled to the first node (see the node at the gate of (Q5)), a first electrode (i.e., a lower electrode) of the third transistor (Q6) is coupled to the second voltage terminal (see (FRP) and note that (Q6) is coupled to 
a gate of the fourth transistor (Q3) is coupled to the second node (see the node at the gate of (Q3)), a first electrode (i.e., an upper electrode) of the fourth transistor (Q3) is coupled to the first voltage terminal (see (xFRP) and note that (Q3) is coupled to (xFRP) at least via (Q5, Q1); alternatively, note that (VRAM) and (xFRP) are both high VDD voltages), and a second electrode (i.e., a lower electrode) of the fourth transistor (Q3) is coupled to the first node (see the node at the gate of (Q5)),
a gate of the fifth transistor (Q4) is coupled to the second node (see the node at the gate of (Q3)), a first electrode (i.e., a lower electrode) of the fifth transistor (Q4) is coupled to the second node (see the node at the gate of (Q5); and note that the lower electrode of (Q4) is coupled to the second node via (Q6)), and a second electrode (i.e., an upper electrode) of the fifth transistor (Q4) is coupled to the first node (see the node at the gate of (Q5)), and
the first node (see the node at the gate of (Q5)) is coupled to the output sub-circuit (11), and the second node (see the node at the gate of (Q3)) is coupled to the input sub-circuit (12) and the output sub-circuit (11; again, see Page 2 through Page 3, Para. [0038]-[0046] and Para. [0049]-[0051]).

As pertaining to Claim 5, Shima discloses (see Fig. 2 and Fig. 3) that the second transistor (Q5) and the fourth transistor (Q3) are P-type transistors, and the third transistor (Q6) and the fifth transistor (Q4) are N-type transistors (see Fig. 3).

As pertaining to Claim 6, Shima discloses (see Fig. 2 and Fig. 3) that the output sub-circuit (11) comprises a sixth transistor (Q1) and a seventh transistor (Q2),
wherein a gate of the sixth transistor (Q1) is coupled to the latch sub-circuit (10), a first electrode (i.e., a left electrode) of the sixth transistor (Q1) is coupled to the first voltage terminal (see (xFRP)), and a second electrode (i.e., a right electrode) of the sixth transistor (Q1) is coupled to the at least one light emitting unit (see (LC)); and
a gate of the seventh transistor (Q2) is coupled to the latch sub-circuit (10), a first electrode (i.e., a right electrode) of the seventh transistor (Q2) is coupled to the second voltage terminal (see (FRP)), and a second electrode (i.e., a left electrode) of the seventh transistor (Q2) is coupled to the at least one light emitting unit (see (LC); and again, see Page 2 through Page 3, Para. [0038]-[0046]).

As pertaining to Claim 7, Shima discloses (see Fig. 2 and Fig. 3) that the sixth transistor (Q1) and a seventh transistor (Q2) are a same type of transistor (see Fig. 3).

As pertaining to Claim 8, Shima discloses (see Fig. 2 and Fig. 3) that the input sub-circuit (12) comprises a first transistor (Q7), and a gate of the first transistor (Q7) is coupled to a scan signal terminal (GD), a first electrode of the first transistor (Q7) is coupled to the data voltage terminal (see (S)), and a second electrode of the first transistor (Q7) is coupled to the latch sub-circuit (10);
the latch sub-circuit (10) comprises a second transistor (Q5), a third transistor (Q6), a fourth transistor (Q3), and a fifth transistor (Q5), a gate of the second transistor 
the output sub-circuit (11) comprises a sixth transistor (Q1) and a seventh transistor (Q2); a gate of the sixth transistor (Q1) is coupled to the latch sub-circuit (10), a first electrode (i.e., a left electrode) of the sixth transistor (Q1) is coupled to the first voltage terminal (see (xFRP)), and a second electrode (i.e., a right electrode) of the sixth transistor (Q1) is coupled to the at least one light emitting unit (see (LC)); and a gate of the seventh transistor (Q2) is coupled to the latch sub-circuit (10), a first electrode (i.e., a right electrode) of the seventh transistor (Q2) is coupled to the second voltage terminal (see (FRP)), and a second electrode (i.e., a left electrode) of the seventh transistor (Q2) is coupled to the at least one light emitting unit (see (LC); and again, see Page 2 through Page 3, Para. [0038]-[0046] and Para. [0049]-[0051]).

As pertaining to Claim 9, Shima discloses (see Fig. 2 and Fig. 3) that the at least one light emitting circuit (see Fig. 3 corresponding to (SP) in Fig. 2) comprises a plurality of light emitting circuits (see (SPR, SPG, SPB) in Fig. 2); and each of the light emitting circuits (see (SP) in Fig. 2) is coupled to a different data voltage terminal (see (S) in Fig. 2 for each row of light emitting circuits; and see Page 2, Para. [0031]-[0033]).

As pertaining to Claim 10, Shima discloses (see Fig. 2 and Fig. 3) that at least two of the light emitting circuits (see Fig. 3 corresponding to (SP) in Fig. 2) are coupled to a different first voltage terminal (see (xFRP)) respectively, or at least two of the light emitting circuits (see Fig. 3 corresponding to (SP) in Fig. 2) are coupled to a different 

As pertaining to Claim 11, Shima discloses (see Fig. 2 and Fig. 3) that the plurality of light emitting circuits (see Fig. 3 corresponding to (SP) in Fig. 2) comprise a first light emitting circuit (i.e., any (SPR, SPG, SPB) in a first row) and a second light emitting circuit (i.e., any other (SPR, SPG, SPB) in the first row); a light emitting unit (see (LC)) coupled to the first light emitting circuit (see any (SPR, SPG, SPB) in the first row) comprises a first light emitting unit (see (LC) for any (SPR), for example, in the first row) and a second light emitting unit (see (LC) for any other (SPR), for example, in the first row), and a light emitting unit (see (LC)) coupled to the second light emitting circuit (i.e., any other (SPR, SPG, SPB) in the first row) comprises a third light emitting unit (see (LC) for any (SPR) in the any other (SPR, SPG, SPB) in the first row; and again, see Page 2, Para. [0031]-[0033] and Page 3, Para. [0044]).

As pertaining to Claim 12, Shima discloses (see Fig. 2 and Fig. 3) that the first light emitting unit (see (LC) for any (SPR), for example, in the first row), the second light emitting unit (see (LC) for any other (SPR), for example, in the first row) and the third light emitting unit (see (LC) for any (SPR) in the any other (SPR, SPG, SPB) in the first row) are capable of emitting a same wavelength (i.e., a same color) or light (again, see Page 2, Para. [0031]-[0033] and Page 3, Para. [0044]).

As pertaining to Claim 13, Shima discloses (see Fig. 2 and Fig. 3) that the first light emitting circuit (i.e., any (SPR, SPG, SPB) in a first row) and the second light emitting circuit (i.e., any other (SPR, SPG, SPB) in the first row) are coupled to the same first voltage terminal (see (xFRP)) and the same second voltage terminal (see (FRP); again, see Page 2, Para. [0031]-[0033] and Page 3, Para. [0044]).

As pertaining to Claim 14, Shima discloses (see Fig. 2 and Fig. 3) that the first light emitting unit (see (LC) for any (SPR), for example, in the first row) is coupled to the first voltage terminal (see (xFRP)) and the second light emitting unit (see (LC) for any other (SPR), for example, in the first row) is coupled to the second voltage terminal (see (FRP)); the third light emitting unit (see (LC) for any (SPR) in the any other (SPR, SPG, SPB) in the first row) is coupled to both the first voltage terminal (see (xFRP)) and the second voltage terminal (see (FRP); again, see Page 2, Para. [0031]-[0033] and Page 3, Para. [0044]; and see Fig. 3 and note that light emitting units in a same row are coupled to a same first voltage terminal and a same second voltage terminal).

As pertaining to Claim 15, Shima discloses (see Fig. 2 and Fig. 3) that the light emitting unit (see (LC)) is a light emitting diode (see Page 1, Para. [0021]).

As pertaining to Claim 16, Shima discloses (see Fig. 2 and Fig. 3) a display apparatus, comprising:
a plurality of sub-pixels (see (SPR, SPG, SPB)),


As pertaining to Claim 17, Shima discloses (see Fig. 2 and Fig. 3) that each of the plurality of sub-pixels (again, see (SPR, SPG, SPB)) comprises a plurality of light emitting units (see (LC); and note that light emitting units are coupled along a same row and along a same column; see Fig. 2).

As pertaining to Claim 18, Shima discloses (see Fig. 2 and Fig. 3) that the pixel circuit (again, see (PX, SPR) in Fig. 2) comprises a plurality of light emitting circuits (i.e., any (SPR, SPG, SPB)), and the plurality of light emitting circuits (i.e., any (SPR, SPG, SPB)) are sequentially arranged along an extending direction (i.e., a row direction) of a gate line (GD) of the display apparatus (again, see Page 2 through Page 3, Para. [0038]-[0046] and Para. [0049]-[0051]).

As pertaining to Claim 19, Shima discloses (see Fig. 2 and Fig. 3) that the pixel circuit (again, see (PX, SPR) in Fig. 2) comprises a plurality of light emitting circuits (i.e., any (SPR, SPG, SPB)), and the plurality of light emitting circuits (i.e., any (SPR, SPG, SPB)) are sequentially arranged along an extending direction (i.e., a row direction) of a data line (S) of the display apparatus (again, see Page 2 through Page 3, Para. [0038]-[0046] and Para. [0049]-[0051]).

As pertaining to Claim 20, Shima discloses (see Fig. 2 and Fig. 3) a driving method for a pixel circuit (see (PX, SPR) in Fig. 2; and see Page 2, Para. [0031]-[0032]), the pixel circuit comprises at least one light emitting circuit (see Fig. 3), one of the at least one light emitting circuit (again, see Fig. 3) comprising, an input sub-circuit (12), configured to transmit a signal at a data voltage terminal (see (S)) to a latch sub-circuit (10); the latch sub-circuit (10), configured to generate a control signal (i.e., a gate control signal; see (Q1, Q2)) in accordance with the signal at the data voltage terminal (again, see (S)) and store the control signal (i.e., the gate control signal); and an output sub-circuit (11), configured to transmit one of a signal at a first voltage terminal (see (xFRP)) and a signal at a second voltage terminal (see (FRP)) to a light emitting unit (see (LC); also see Page 1, Para. [0021]) under control of the control signal (i.e., the gate control signal; see (Q1, Q2)), wherein the driving method comprising:
providing a signal from the data voltage terminal (see (S)) through the input sub-circuit (12) to the latch sub-circuit (10),
generating and storing a control signal (i.e., a gate control signal; see (Q1, Q2)) by the latch sub-circuit (10),
transmitting one of the signal at the first voltage terminal (see (xFRP)) and the signal at the second voltage terminal (see (FRP)) through a output sub-circuit (11) to a light emitting unit (see (LC)) under control of the control signal (i.e., a gate control signal; see (Q1, Q2); and see Page 2 through Page 3, Para. [0038]-[0046]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koyama (US 6,730,966) at Figure 3 discloses a latch sub-circuit for an electroluminescent display device in which a power supply signal and a first voltage signal applied to the latch sub-circuit are a same signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622